Exhibit 10.2

 

LOGO [g704949bankofamerica_logo.jpg]

 

Banc of America Leasing & Capital, LLC    Equipment Security Note Number
17608-70011

 

This Equipment Security Note No. 17608-70011, dated as of March 28, 2014 (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

  

Description

  

Serial Number

  

Cost

        

See Exhibit A attached hereto

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

 

Address

 

City

 

County

 

State

 

ZIP

         

See Exhibit B attached hereto

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $261,363.14, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on April 30, 2014 (the “Initial Payment”) and continuing thereafter
through and including March 31, 2018 (the “Maturity Date”) (collectively, the
“Equipment Note Term”). Each Payment shall be in the amount provided below, and
due and payable on the same day of the month as the Initial Payment set forth
above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.5000 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06    Page 1 of 2   



--------------------------------------------------------------------------------

(b) Payment Amount.

The principal and interest amount of each Payment shall be $5,843.03.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:  

/s/ Gina M. Cabral

    By:  

/s/ David A. Levin

Printed Name:  

Gina M. Cabral

    Printed Name:  

David A. Levin

Title:  

Vice President

    Title:  

President and CEO

 

Equipment Security Note 4.1.06    Page 2 of 2   



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70011

 

Company    Division      Type    Asset Type    Invoice      Description   
Insrv Date  

Equipment Location: 9702 Quivira Road Lenexa, KS 66215

  

10

     99053       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 1004 West Valley Parkway Escondido, CA 92025

  

10

     99080       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 12233 Jefferson Avenue Newport News, VA 23602

  

10

     99123       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 1005 Bower Street Parkway Columbia, SC 29212

  

10      99137       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 7620 Rivers Ave N. Charleston, SC 29406

  

10      99139       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 735 Providence Hwy Dedham, MA 02026

  

10      99160       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 242 Andover Street Peabody, MA 01960

  

10      99161       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 137 Alexander Ave Lake Grove, NY 11755

  

10      99193       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 8303 E. Kellogg Drive Wichita, KS 67207

  

10      99223       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 4385 Miller Road Flint, Ml 48507

  

10      99235       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 315 St. Clair Square Fairview Hights, IL 62208

  

10      99250       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 17395 Tomball Parkway Houston, TX 77070

  

10      99365       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 5063 Shelbyville Road Louisville, KY 40207

  

10      99381       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 10610 D Centrum Pkwy Pineville, NC 28134

  

10      99407       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 6601 Menaul Street Albuquerque, NM 87110

  

10      99414       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 3501 Paxton Street Harrisburg, PA 17109

  

10      99424       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 861 Williston Rd S. Burlington, VT 05403

  

10      99442       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 9492 South Dixie Hwy Miami, FL 33156

  

10      99491       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 1381 West Sunset Road Henderson, NV 89014

  

10      99720       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 13766 Jamboree Road Irvine, CA 92602

  

10      99723       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 5015 Tacoma Mall Blvd Tacoma, WA 98409

  

10      99728       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 12125 N Parker Ave Jantzen Beach, OR 97217

  

10      99752       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 5595 South Virginia St. Reno, NV 89502

  

10      99761       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 2830 W Chandler Blvd Chandler, AZ 85224

  

10      99778       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 4014 B Medina Rd Copley, OH 44333

  

10      99805       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 585 South 24 West Billings, MT 59102

  

10      99859       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

Equipment Location: 10010 FM 1960 Bypass Rd West Humble. TX 77338

  

10      99867       DXL    HW-S      151684/153099       POS Registers     
1/4/2014   

As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:  

/s/ David A. Levin

Title:  

David A. Levin

  President and CEO

 

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70011

 

STORE      LOCATION      CENTER NAME    ADDRESS1    CITY    ST    ZIP CODE    
10         99053       DXL    9702 QUIVIRA ROAD    LENEXA (OVERLAND PARK)    KS
     66215      10         99080       DXL    1004 WEST VALLEY PARKWAY UNIT 23
   ESCONDIDO    CA      92025      10         99123       DXL    12233 Jefferson
Avenue Space 5 & 6    NEWPORT NEWS    VA      23602      10         99137      
DXL    1005 BOWER STREET PARKWAY    COLUMBIA    SC      29212      10        
99139       DXL    NORTHWOODS MARKET PLACE 7620 RIVERS AVE UNIT 120    N.
CHARLESTON    SC      29406      10         99160       DXL    DEDHAM
MARKETPLACE 735 PROVIDENCE HWY    DEDHAM    MA      02026      10         99161
      DXL    242 ANDOVER STREET    PEABODY    MA      01960      10        
99193       DXL    SMITH GROVE SHOPPING CENTER 137 ALEXANDER AVENUE SPACE 5 & 6
   LAKE GROVE (CENTEREACH)    NY      11755      10         99223       DXL   
8303 E. KELLOGG DRIVE    WICHITA    KS      67207      10         99235      
DXL    4385 MILLER ROAD    FLINT    Ml      48507      10         99250      
DXL    ST CLAIR SQUARE 315 ST CLAIR SQUARE UNIT 221A    FAIRVIEW HEIGHTS    IL
     62208      10         99365       DXL    WILLOWBROOK PLAZA 17395 TOMBALL
PARKWAY SPACE 3B    HOUSTON (WILLOWBROOK)    TX      77070      10         99381
      DXL    5063 Shelbyville Road    LOUISVILLE    KY      40207      10      
  99407       DXL    10610 D CENTRUM PKWY    PINEVILLE (CENTRUM)    NC     
28134      10         99414       DXL    6601 MENAUL STREET    ALBUQUERQUE    NM
     87110      10         99424       DXL    3501 PAXTON STREET G12   
HARRISBURG    PA      17109      10         99442       DXL    STAPLES PLAZA 861
WILLISTON RD    S BURLINGTON    VT      05403      10         99491       DXL   
9492 SOUTH DIXIE HWY    MIAMI    FL      33156      10         99720       DXL
   1381 WEST SUNSET ROAD    HENDERSON    NV      89014      10         99723   
   DXL    13766 JAMBOREE ROAD    IRVINE (TUSTIN)    CA      92602      10      
  99728       DXL    5015 TACOMA MALL BOULEVARD    TACOMA    WA      98409     
10         99752       DXL    JANTZEN BEACH CENTER 12125 N PARKER AVE    JANTZEN
BEACH (PORTLAND)    OR      97217      10         99761       DXL    5595 SOUTH
VIRGINIA ST SUITE A    RENO    NV      89502      10         99778       DXL   
2830 W CHANDLER BLVD    CHANDLER    AZ      85224      10         99805      
DXL    4014 B MEDINA RD    COPLEY (FAIRLAWN)    OH      44333      10        
99859       DXL    585 SOUTH 24 WEST    BILLINGS    MT      59102      10      
  99867       DXL    HUMBLEWOOD SHOPPING CENTER 10010 FM 1960 BYPASS ROAD WEST
   HUMBLE    TX      77338   

 

Destination XL Group, Inc. By:  

/s/ David A. Levin

Title:  

David A. Levin

  President and CEO

 

Page 1 of 1